Citation Nr: 1134482	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  08-09 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a rating in excess of 20 percent for narcolepsy with cataplexy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1994 to May 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which increased the evaluation of the Veteran's narcolepsy from 10 percent to 20 percent.  This claim is now under the jurisdiction of the RO in Denver, Colorado. 

The Veteran testified at a June 2011 Board hearing before the undersigned.  A transcript of the hearing has been associated with the claims file. 

At the June 2011 Board hearing, the Veteran also raised claims of service connection for depression, migraines, restless leg syndrome, and forgetfulness secondary to narcolepsy.  These claims have not yet been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's narcolepsy is productive of daytime sleep episodes occurring more than ten times per week, as well as occasional episodes of cataplexy manifested as weakness in the legs. 


CONCLUSION OF LAW

The criteria for a rating of 80 percent for narcolepsy with cataplexy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.3, 4.124a, Diagnostic Codes 8108 and 8911 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this case, entitlement to a rating of 80 percent for narcolepsy with cataplexy has been granted.  Because this is the highest rating available under the schedular criteria, as will be explained below, the Board finds that any error related to the VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

II. Analysis

The Veteran contends that he is entitled to a rating in excess of 20 percent for his service-connected narcolepsy with cataplexy.  For the reasons that follow, the Board concludes that a rating of 80 percent is warranted. 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2010).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's narcolepsy is rated under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8108.  Diagnostic Code 8108 provides that narcolepsy is to be rated as for epilepsy, petit mal.  Id.  Under DC 8911, petit mal epilepsy is rated under the general rating formula for minor seizures.  Id.  Under the General Rating Formula for Major and Minor Epileptic Seizures, a rating of 100 percent is assigned for an average of at least 1 major seizure per month over the last year.  An 80 percent rating is assigned for an average of 1 major seizure in 3 months over the last year; or more than 10 minor seizures weekly.  A 60 percent rating is assigned for 1 major seizure in 4 months over the last year; or 9 to 10 minor seizures per week.  A 40 percent rating is assigned for at least 1 major seizure in the last 6 months or 2 in the last year; or averaging at least 5 to 8 minor seizures weekly.  A 20 percent rating is assigned for at least 1 major seizure in the last 2 years; or at least 2 minor seizures in the last 6 months.  Id. 

A minor seizure is defined as a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head ("pure" petit mal), or sudden jerking movements of the arms, trunk, or head (myoclonic type) or sudden loss of postural control (akinetic type).  Id., DC 8911, Note (2).  As narcolepsy is manifested by "recurrent, uncontrollable, brief episodes of sleep," and DC 8108 specifically provides that narcolepsy is to be rated under the criteria for petit mal epilepsy, the Board finds that each episode of uncontrollable sleep corresponds to a minor seizure under DC 8911.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1251 (31st ed. 2007).  With regard to the frequency of episodes, 38 C.F.R. § 4.121 (2010) provides that competent and consistent lay testimony emphasizing symptoms characteristic of an epileptic attack ("convulsive and immediate post-convulsive characteristics") may be accepted.  Similarly, as narcolepsy is rated by analogy to epilepsy by explicit provision of the schedular criteria, the Board finds that competent and credible lay testimony as to the number of narcoleptic attacks, i.e. uncontrolled sleep episodes, is sufficient for rating purposes. 

The Board now turns to a discussion of the relevant evidence of record.  A July 2006 VA treatment record reflects that the Veteran reported worsening sleepiness at work or when watching television.  He stated that when he woke up in the morning he did not feel rested.  He also reported falling twice in the past two weeks due to weakness in the legs.  The treating neurologist characterized these falling episodes as cataplexy. 

A December 2006 private treatment record reflects that the Veteran reported falling asleep during times when he was not physically or mentally active, such as when watching a movie.  He worked at a sedentary job and had been reprimanded recently for falling asleep at work.  The Veteran also reported episodes of mild cataplexy, stating that his left leg would get weak when he experienced strong emotions such as laughter or crying.  

A January 2007 private treatment record reflects that the Veteran's medication for narcolepsy had been increased and that his symptoms were now well controlled. 

In February 2007, the Veteran underwent a VA examination in connection with this claim.  At the examination, the Veteran reported falling asleep easily during the daytime.  He stated that his current job working at a desk was affected by his narcolepsy as he had difficulty staying awake during the daytime.  He reported that at times he was woken up by co-workers when he fell asleep.  He also reported episodes of falling in the past due to lack of muscle tone.  The examiner noted that the Veteran had been found sleeping in the waiting area when the examiner approached him to bring him into the examination room.  The Veteran seemed tired and fatigued during the interview.  The Veteran was diagnosed with narcolepsy with cataplexy. 

A May 2007 private treatment record reflects that the Veteran was "able to work okay," but that during more passive activities such as reading or watching a movie or concert, or if he was a passenger in a car, he would immediately fall asleep despite the use of medication.  The Veteran was diagnosed with poorly controlled narcolepsy. 

In a June 2007 private treatment record, the Veteran reported falling asleep between ten to fifteen times per day, even while taking his medication at the current maximum dose.  He also occasionally had attacks of cataplexy.  

The Veteran also submitted a number of lay statements authored by witnesses who know the Veteran each of which reflect that the Veteran was observed falling asleep at inappropriate times on different occasions, such as during a lunch or in the middle of a conversation.  They also state that the Veteran was seen to lose muscle control and fall to the ground during times of intense emotion, such as when he was feeling sad or angry.  A few statements by former co-workers reflect that they had witnessed the Veteran fall asleep numerous times throughout the day.  

In a June 2011 VA treatment record, the Veteran reported experiencing two to three sleep attacks per day.  He stated that he was able to drive as he did not have any issues with sleeping during driving but that he did fall asleep as a passenger.  He also reported episodes of cataplexy occurring one to three times per month.  

The Veteran also submitted logs he created in which he recorded his sleep attacks from March 2011 to May 2011, and for half of June 2011.  These reflect that the Veteran consistently suffered from several narcoleptic episodes at various times throughout the day on a daily basis. 

At the June 2011 Board hearing, the Veteran stated that he felt very little energy and fell asleep a couple of times per day.  He stated that these sleep episodes usually would last only a few minutes although at times they lasted until someone noticed and woke him up.  He also stated that his narcolepsy limited his ability to engage in many activities.  For example, when going out with friends he would find himself falling asleep in the middle of dinner or while having a conversation. 

The Board finds that the criteria for an 80 percent rating under DC 8911 have been met based on the evidence discussed above.  In this regard, the Veteran's assertion that he falls asleep at least twice per day on a daily basis is competent and consistent with his diagnosis of narcolepsy and with the accounts of the witnesses who submitted statements on his behalf attesting to the Veteran's sleep episodes.  As noted above, the Veteran's statements with regard to the frequency of episodes can be sufficient upon which to base a decision.  See 38 C.F.R. § 4.121.  As there is no indication that the Veteran's statements as to the frequency of narcoleptic episodes are not credible, and in view of the principle that reasonable doubt is to be resolved in the Veteran's favor, the Board finds that they establish that he experiences such episodes well over ten times per week.  See 38 C.F.R. § 4.3.  Accordingly, the criteria for an 80 percent rating under DC 8911 are met, as this evaluation is assigned when the claimant experiences more than 10 minor seizures weekly.  See 38 C.F.R. § 4.124a.  

As DC 8108 provides that narcolepsy is evaluated as petit mal epilepsy, and DC 8911 provides that petit mal epilepsy is evaluated under the general rating formula for minor seizures, the Board finds that the 80 percent evaluation is the highest rating available for narcolepsy.  See id.  A 100 percent rating can only be assigned under DC 8911 when there is an average of 1 major seizure per month.  Because narcolepsy is not evaluated under the general rating formula for major seizures, a 100 percent rating is not available for this disorder under the rating criteria. 

The Board finds that the Veteran's occasional episodes of cataplexy do not warrant a higher or separate rating.  The Board recognizes that cataplexy is a disorder which is distinct from narcolepsy.  Cataplexy is defined as "a condition in which there are abrupt attacks of muscular weakness and hypotonia triggered by an emotional stimulus such as mirth, anger, fear, or surprise.  It is often associated with narcolepsy."  See James v. Brown, 7 Vet. App. 495, 496 (1995) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 282 (27th ed. 1988).  The competent medical evidence of record, including the July 2006 VA treatment record, February 2007 VA examination report, and June 2011 VA treatment record, establishes that the Veteran does experience occasional episodes of cataplexy associated with his narcolepsy, which occur about one to three times per month.  These are described as a weakness in the legs during periods of strong emotion such as when he laughs or cries.  They have sometimes resulted in his falling down.  However, these episodes have not been shown to be major seizures, which are defined as a "tonic-clonic convulsion with unconsciousness."  38 C.F.R. § 4.124a, DC's 8910 and 8911, Note (1) (2010).  The Veteran's episodes of cataplexy are not characterized by convulsions or loss of consciousness.  Therefore, the Board finds that they are essentially akin to minor seizures similar to the Veteran's narcoleptic episodes, which DC 8108 directs are to be evaluated as minor seizures under the general rating formula for epilepsy.  As the maximum schedular rating has already been granted under DC 8911 for the Veteran's narcoleptic episodes, the Board finds that assigning a separate rating for the Veteran's episodes of cataplexy would result in compensating him twice for the same disability, in violation of the rule against pyramiding.  See 38 C.F.R. § 4.14.  Rather, the Board finds that the Veteran's episodes of cataplexy underscore the severity of his narcolepsy and thus further support the assignment of an 80 percent rating for this disorder. 

Because the maximum schedular evaluation has been assigned for the Veteran's narcolepsy with cataplexy for the entire period on appeal, the question of whether staged ratings are warranted is moot.  See Hart, 21 Vet. App. at 509-10.  

The Board has considered whether to the address the issue of a total disability rating based on individual unemployability (TDIU).  See 38 C.F.R. §§ 3.340, 4.16 (2010).  In Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), the Court held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation.  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel of that claim for an increased rating is the issue of whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  Here, the Veteran has not stated and the evidence of record does not otherwise suggest that the Veteran is prevented from engaging in substantial gainful employment due to his narcolepsy.  Indeed, the evidence shows that the Veteran works full time.  Thus, the Board finds that the issue of entitlement to TDIU has not been raised.  See id.

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2010); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  The Board finds that referral for extraschedular consideration is not warranted.  As shown in the above discussion, the Veteran's service-connected narcolepsy is contemplated and reasonably described by the rating criteria, which are predicated on frequency of narcoleptic episodes.  The Veteran does not have symptoms associated with this disability that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  Accordingly, the Board finds that there is no evidence indicating that the Veteran's narcolepsy presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore referral for extraschedular consideration is not warranted.  See id.

Accordingly, the Board finds that the evidence is at least in equipoise with regard to this claim.  Consequently, the benefit-of-the-doubt rule applies, and entitlement to an 80 percent rating for narcolepsy with cataplexy is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to a rating of 80 percent for narcolepsy with cataplexy is granted, subject to the laws and regulations governing the payment of monetary benefits. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


